DETAILED ACTION
	Claims 1, 2, 4-6, 8, 13, 21, 25, 29-31, 40, 42, 47, 53, 58, 63, 67 are pending; claims 1, 2, 4-6, 8, 13, 21, 42, 47, 53, 58, 63, 67 are withdrawn; claims 25, 29-31, 40 are under current examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 3/15/2021 and 7/24/2019 have been considered.

Election/Restrictions
Applicant’s election without traverse of Group II (claims 25, 29-32, 50) in the reply filed on 3/15/2021 is acknowledged.
Claims 1, 2, 4-6, 8, 13, 21, 42, 47, 53, 58, 63, 67 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/15/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  See p. 111, Table 5
Furthermore, Applicants must provide, as stated in the Notice to Comply, an substitute CRF, an substitute paper copy of the sequence listing and the appropriate statement accompanying this submission.  Appropriate correction is required in order to constitute a proper response to this Office action.  Applicant is requested to return a copy of the attached Notice to Comply with the response.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "useful for the treatment…" in claim 40 is a relative term that renders the claim indefinite.  The term "useful for" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “useful for the treatment” is a term of degree, as the skilled artisan could not determine the amount of usefulness a factor would be required to treat a disease; in addition, it is unclear how to determine the usefulness of a factor.  The claims do not require a specific amount or a specific factor, and the specification, although teaching the factors may be useful in treating disorders (see, for example, p. 4, ¶7; p. 62, ¶239), the specification does not provide a specific standard to determine the usefulness of any factor. Accordingly, the phrase “useful for” is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 29 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al., Blood. 2005;105:1815-1822 when taken with Zhou et al., Cytotherapy, 15: 434-448, 2013, as evidenced by Watson et al. Advances in Wound Care 3(3): 219-228, 2014.
Regarding claim 25, Aggarwal teaches culturing of human MSCs with IL-2 (Figure 3).  In particular, Aggarwal teaches culturing MSCs with IL-2 and MSCs with NK cells and IL-2.  Aggarwal teaches culturing the MSCs with IL-2 for 24 hours (p. 1817, col. 2, MSCs-NK cells). Note that the claim does not require the isolation of the one or more factors 72 hours post-induction. 
	However, Aggarwal does not explicitly teach that the mesenchymal stem cells are human adipose derived stem cells (hADSCs), as required by claim 25, or the intended use of the factors (claim 27); or that the hADCs comprise self-renewing (SR) and senescent (SEN) cells, as required (claim 29).
However, prior to the effective date of the instant invention, Zhou teaches that both bone marrow and adipose tissue are sources of mesenchymal stem cells (Abstract), and that hADSCs are, “an attractive alternative to MSCs from BM because of their abundant availability and excellent expansion and proliferation capacities.”  See pages 434-435, bridging ¶.  Zhou compares MSCs from bone marrow versus adipose tissue and found no morphological differences between the two, and the marker analysis confirmed that both cell types expressed the appropriate markers (p. 438, col. 2 and p. 439, Figure 1).
Regarding claim 29, Watson is provided as evidence that human ADSCs contain both self-renewing and senescent cells.  See Figure 4 and p. 225, col. 1; p. 226, Figure 2; and col. 2, ¶2.  Thus, the hADSCs taught by Zhou would necessarily comprise both SR and SEN cells.
Accordingly, it would have been obvious to one of ordinary skill in the art to substitute hADSCs for the MSCs (as taught by Aggarwal), with a reasonable expectation of success.  In particular, Zhou shows that hADSCs have the same properties as bone-marrow derived MSCs, there would be a reasonable expectation that culturing hADSCs with IL-2 for 24 hours, as taught by Aggarwal, would produce the same factors at 72 hours post-induction, as culturing MSCs with IL-2.  The claims do not require any specific factor(s) to be produced, or the isolation of the factors produced by culturing the hADSCs with IL-2, thus, the teachings of the combined art are sufficient to render the claimed invention obvious.
	Regarding claim 27, the claim recites an intended use for the factors.  Thus, this intended use does not impart a structural difference to the factors.  See MPEP §2111.02 which states in part that, ‘During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. This is the case here, since the intended use of the factor(s) does not affect the structure of the claimed product.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Allowable Subject Matter
Claims 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thaian N Ton whose telephone number is (571)272-0736.  The examiner can normally be reached on First Week: M-Th, 7:30-4:30 PST; Second Week: M-F, 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.Applicants are reminded that communications via Internet email are at the discretion of the applicant. To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. If applicant has authorized Internet communications, USPTO employees may respond to Internet email and initiate communications with applicants via Internet email. See also, MPEP §502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /Thaian N. Ton/ Primary Examiner, Art Unit 1632